WALKER, P. J.
It is not made to appear from the record that there was any evidence before the court of the existence in fact of any ground stated in the defendant’s motion to quash the venire of jurors. The venire was not subject to be quashed in the absence of any legal ground of objection to it. The record does not show that the court’s action in overruling the motion to quash was erroneous.
Following a statement of the deceased’s widow, who was the sister of the defendant, to the effect that the latter asked her if she wanted to be a widow and if she wanted to collect on her policy written upon the life of her husband, the witness was permitted, over the defendant’s objection on the grounds that the evidence was incompetent, immaterial, and irrelevant, to testify that she did have a policy on her husband’s life. The testimony to this effect was not subject to the objection made to it. The fact that the witness had such a policy properly could be regarded as shedding light on the purpose by which the defendant was actuated in making the inquiry to which the witness, his sister, testified.
It does not follow from the fact that the defendant’s refused charge 3 was copied from one which was ap*70proved in Segars v. State, 86 Ala. 59, 5 South. 558, that the court was in error in refusing to give that charge. In the case cited, only one witness was introduced and examined by the prosecution. In the case at bar several witnesses testified for the prosecution as to the facts of the killing in question. As the evidence for the state did not consist of the testimony of a single witness, the court was not required to give a charge which hypothesized the existence of such a condition of the evidence.
The appellant has nothing to complain of in other rulings presented for review.
Affirmed.